11/20/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs August 5, 2020

          STATE OF TENNESSEE v. EARL JEROME LEE, JR.

                  Appeal from the Circuit Court for Madison County
                    Nos. 87-347; 87-467 Donald H. Allen, Judge


                             No. W2019-01939-CCA-R3-CD



The Appellant, Earl Jerome Lee, Jr., appeals as of right from the Madison County Circuit
Court’s summary denial of his Tennessee Rule of Criminal Procedure 36.1 motion to
correct an illegal sentence. He contends that he is entitled to relief because his conviction
for attempted felony escape was erroneously ordered to be served concurrently with his
other sentences. Although we disagree with the trial court’s conclusion that this issue had
been previously litigated, we nevertheless conclude that the Appellant fails to state a
colorable claim for relief. Therefore, we affirm the judgment of the trial court.
 Tenn. R. App. P. 3(e) Appeal as of Right; Judgment of the Circuit Court Affirmed
D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and J. ROSS DYER, JJ., joined.
Earl Jerome Lee, Jr., Mountain City, Tennessee, Pro Se.
Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Al Earls, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION


       On February 5, 1988, the Appellant pled guilty in Madison County Circuit Court
case number 87-347 to “fraudulent use of a credit card under $200” and concealing stolen
property valued at over $200, and in case number 87-467 to aggravated kidnapping and
attempt to commit felony escape. Pursuant to his plea agreement disposing of both cases,
the Appellant received concurrent sentences of four years, ten years, forty years, and five
years, respectively, resulting in an effective forty-year sentence.
        In 2006, the Appellant filed a petition for a writ of habeas corpus, alleging “that his
guilty pleas, which provided for concurrent service of the sentences accompanying the
convictions for indictments 87-347 and 87-467, were illegal because he was on bond when
he attempted to escape and committed aggravated kidnapping, thereby making consecutive
sentencing mandatory under Tennessee Code Annotated section 40-20-111(B) (2002).”
Earl Jerome Lee v. Glen Turner, Warden, No. W2005-01601-CCA-R3-HC, 2006 WL
1540877, at *1 (Tenn. Crim. App. June 6, 2006). This court held that the sentence was not
illegal because the Appellant’s “assertion that he was on bond at the time he committed the
offenses in indictment 87-467 [was] disingenuous.” Id. at *2.
        Thereafter, on January 5, 2015, the Appellant filed a Tennessee Rule of Criminal
Procedure 36.1 motion seeking relief from his convictions in case numbers 87-467 and 87-
347. His motion sought relief based upon the fact that he received illegal concurrent
sentences upon his guilty pleas in 1988; he argued that concurrent sentencing was illegal
pursuant to Tennessee Rule Criminal Procedure 32(c)(3)(C) because he was on bond for
the felony offenses in case number 87-347 when he committed the offenses in case number
87-467, and he was convicted of all the felonies. State v. Earl Jerome Lee, Jr., No. W2015-
00623-CCA-R3-CD (Tenn. Crim. App. Apr. 24, 2015) (a case dispositional decision from
this court denying the Appellant’s motion to accept his late-filed notice of appeal,
reasoning that this court had previously concluded in the habeas corpus proceeding that the
Appellant was not on bond for the offenses in indictment number 87-347 when he
committed the offenses in indictment number 87-467), perm. app. denied (Tenn. June 3,
2016). When the Appellant again filed an appeal in this court challenging the same 2015
Rule 36.1 motion, this court observed that the issue had been previously litigated. State v.
Earl Jerome Lee, Jr., No. W2015-00968-CCA-R3-CD, 2016 WL 7732240, at *1 (Tenn.
Crim. App. July 13, 2016).
       On September 9, 2019, the Appellant filed the instant motion to correct an illegal
sentence pursuant to Tennessee Rule of Criminal Procedure 36.1, arguing that his
convictions for aggravated kidnapping and attempted escape in case 87-647 were required
by statute and rule to be served consecutively to each other and consecutively to the
convictions in case 87-347, consequently he contends the sentences are illegal, citing to
both Tennessee Code Annotated section 39-16-605(d) and Tennessee Rule of Criminal
Procedure 32(c)(3)(B). On September 25, 2019, the trial court summarily denied the
Appellant’s motion, finding that the court had previously decided this issue. The Appellant
timely appealed.
                                        ANALYSIS


      On appeal, the Appellant raises the same issue as stated in his present Rule 36.1
motion. The State responds that the Appellant’s sentence is not illegal, but even if it is, his
claim would not be a cognizable basis for relief under Rule 36.1.


                                              -2-
        Tennessee Rule of Criminal Procedure 36.1 provides that either the defendant or the
State “may seek to correct an illegal sentence.” An “[i]llegal sentence” is defined in the
rule as a sentence “that is not authorized by the applicable statutes or that directly
contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a)(2). The term “illegal
sentence” “is synonymous with the habeas corpus concept of a ‘void’ sentence.” See Cox
v. State, 53 S.W.3d 287, 292 (Tenn. Crim. App. 2001), overruled on other grounds, Moody
v. State, 160 S.W.3d 512, 515 (Tenn. 2005).

        “[F]ew sentencing errors [will] render [a sentence] illegal.” State v. Wooden, 478
S.W.3d 585, 595 (Tenn. 2015). Examples of illegal sentences include “sentences imposed
pursuant to an inapplicable statutory scheme, sentences designating release eligibility dates
where early release is statutorily prohibited, sentences that are ordered to be served
concurrently where statutorily required to be served consecutively, and sentences not
authorized by any statute for the offense.” Id. However, one exception exists when “the
illegal aspect was a material component to the plea agreement but the illegal aspect was to
the defendant’s benefit,” in which case “the court shall enter an order denying the motion.”
Tenn. R. Crim. P. 36.1(c)(3)(B).
       As a preliminary matter, we disagree with the trial court’s basis for denying the
motion. The record reflects that in the Appellant’s previous writ of habeas corpus and Rule
36.1 motion, he alleged that his sentence was illegal because he should have received
consecutive sentences as a result of being on bond at the time he committed the attempted
escape and aggravated kidnapping. However, in the present case, the Appellant argues
that he should have received consecutive sentences because they were mandated by the
escape sentencing provisions found in Tennessee Code Annotated section § 39-16-605(d)
and Tennessee Rule of Criminal Procedure 32(c)(3)(B). This issue has not been previously
determined.
       Nevertheless, we conclude that the Appellant’s sentence is not illegal. Starting with
Tennessee Rule of Criminal Procedure 32(c)(3)(B) as written in 1987 states that
consecutive sentencing is mandated “[t]o a sentence for escape or for a felony committed
while on escape.” The Appellant was never convicted for escape, however, only attempted
escape. As such, Rule 32(c)(3)(B) does not apply.
       Next, we note that the statute upon which the Appellant relies, Tennessee Code
Annotated section 39-16-605, was enacted in 1989; the Appellant was indicted and
convicted pursuant to Tennessee Code Annotated section 39-5-706 (1987). Section 39-5-
706(a) (1987) provides,
              If any person confined in a county workhouse or jail . . . upon
              any charge of or conviction of a criminal offense constituting
              a felony shall escape or attempt to escape therefrom, he shall
              be guilty of a felony, and shall be punished by imprisonment

                                             -3-
             in the penitentiary for not less than one year nor more than five
             (5) years.


         Subsection (b) continues: “Any term of imprisonment imposed upon any person
convicted under this section shall begin at the expiration of the aggregated term of
imprisonment he was serving at the time of his escape or attempt to escape.” In Ruffin v.
State, 580 S.W.2d 799, 801 (Tenn. Crim. App. 1979), this court stated:
             Tenn. Code Ann § 39-3807 (Supp.1978) [renumbered Tenn.
             Code Ann. § 39-5-706 in 1987] applies to two classes of
             persons: one, those who are confined in a city or county jail on
             a felony charge; two, those who are confined in a city or county
             jail on a felony conviction. Clearly, the last sentence of the
             statute applies to the second class of persons, and is merely a
             directive by the legislature that any convicted felon who
             escapes while confined in a city or county jail shall have his
             conviction for the escape run consecutive to ‘the aggregated
             term of imprisonment he was serving at the time of his escape
             or attempt to escape.’ At the time of his escape, the appellant
             was not serving a ‘term of imprisonment’ within the meaning
             of that phrase as used in the last sentence, but he was clearly
             confined in the Shelby County Jail upon a charge of ‘a criminal
             offense constituting a felony,’ which placed him within the
             purview of the first sentence of the statute.

        At the time of the Appellant’s attempted escape, he was serving no “term of
imprisonment,” but rather was confined in the Madison County Jail upon charges of
concealing stolen property and credit card fraud in case number 87-347, which placed him
within the purview of the first sentence of the statute. Thus, Tennessee Code Annotated
section 39-5-706 does not statutorily require the Appellant’s sentences in case number 87-
467 to be served consecutively those in case number 87-347. See Walton A. Larson v.
State, 1986 WL 5045, at *1 (Tenn. Crim. App. Apr. 29, 1986).
        Finally, even if mandatory consecutive sentencing applied to the Appellant’s case,
he would not be entitled to relief because the agreed-upon sentence inured to his benefit.
If all of the Appellant’s sentence had been ordered to run consecutively, he would have
faced an effective fifty-five-year sentence; applying concurrent sentencing, however,
resulted in an effective forty-year sentence. A fifteen-year difference in sentencing can
reasonably be said to be a material aspect of the plea agreement that benefitted the




                                            -4-
Appellant. Accordingly, pursuant to Rule 36.1(c)(3)(B), the trial court properly dismissed
the motion without a hearing. The Appellant is not entitled to relief on this basis.1
                                            CONCLUSION
        Upon consideration of the foregoing and the record as a whole, the judgment of the
trial court is affirmed.



                                                                  __________________________________
                                                                 D. KELLY THOMAS, JR., JUDGE




1
  We note that the Appellant’s brief raises several additional issues alleging constitutional and procedural
issues in his trial and sentencing; his issues either are not properly addressed by a Rule 36.1 motion or were
not raised in the court below. We further note that the Appellant filed two post-conviction petitions, which
were denied; in any event, the limitations period for a post-conviction petition has long passed.


                                                     -5-